Citation Nr: 9935733	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  97-34 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left hip arthritis.  

2.  Entitlement to service connection for residuals of a cold 
injury to the right and left hands.

3.  Entitlement to a disability rating greater than 10 
percent for residuals of a gunshot wound to the left thigh.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1950 to September 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

Initially, the veteran appealed the denial of service 
connection for residuals of frostbite.  In an April 1999 
rating decision, the RO granted service connection for 
residuals of a cold injury to the right foot and the left 
foot.  These issues are therefore resolved and not currently 
before the Board.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  There is no competent medical evidence showing that the 
veteran currently has some residual of a cold injury to the 
right and left hands that is related to active military 
service or some incident thereof.  

3.  The medical evidence is negative for evidence of tissue 
loss, muscle herniation, loss of muscle function, loss of 
muscle strength, or damage to the bones, tendons, or nerves.  
The veteran offers no significant complaints of symptoms or 
functional impairment resulting from the gunshot wound to the 
left thigh.     


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals of a cold injury to the right and left hands is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999). 

2.  The criteria for a disability rating greater than 10 
percent for residuals of a gunshot wound to the left thigh 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1- 4.7, 4.21, 4.50, 4.56, 4.73, 
Diagnostic Code 5315 (1999); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5315 (1997); 62 Fed. Reg. 30,235-30,240 
(1997) (codified at 38 C.F.R. pt. 4).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Board finds that the veteran's claim for service 
connection for residuals of a cold injury to the right and 
left hands is not well grounded.  The veteran essentially 
claims that he incurred frostbite to the hands in service.  
Such an assertion is accepted as true for purposes of 
determining whether his claim is well grounded.  Arms, 12 
Vet. App. at 193; Robinette, 8 Vet. App. at 75; King, 5 Vet. 
App. at 21.  However, the addendum to the January 1999 VA 
vascular examination reveals no current diagnosis of a 
disorder related to frostbite in either hand.  In fact, the 
examiner found that the upper extremities were normal and 
without evidence of frostbite or sequelae.  In addition, the 
veteran has not submitted any private medical evidence 
showing any current diagnosis of a hand disorder.  A claim is 
not well grounded if there is no present disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, if 
there is no current disability, there can be no competent 
medical evidence of a nexus between the claimed disorder and 
service.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for residuals of a cold injury to the hands.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claim.  
Epps, 126 F.3d at 1469; Morton v. West, 12 Vet. App. 477, 486 
(1999); Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for this disorder, he should, as appropriate, 
submit competent medical evidence showing that he had a 
current disability that is in some way related to service or 
a service-connected disability.  38 U.S.C.A. § 5103(a); 
Robinette, 8 Vet. App. at 77-80. 


Increased Rating for Left Thigh Disability

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed to address the issue at hand.

Factual Background

The RO granted service connection for residuals of a gunshot 
wound to the left thigh in an October 1997 rating decision.  
The grant was based on service medical records  showing that 
the veteran sustained a penetrating 2-cm. missile wound high 
in the left medial mid-thigh in action against the enemy in 
May 1951.  Two foreign bodies were removed, and the wound was 
dressed.  There was no bone or nerve involvement.  In late 
June 1951, it was remarked that the wound was healing nicely.

In January 1998, the veteran was afforded a VA orthopedic 
examination for evaluation of this disability.  He explained 
that the shrapnel was embedded in the muscle but did not 
penetrate the bone.  Subjectively, the veteran reported that 
the disability did not affect him much.  The examiner 
indicated that the penetrated muscle was the biceps vastus 
abductus of the left thigh.  There was no loss of tissue, no 
tendon damage, no bone injury, no nerve damage.  In addition, 
examination revealed no loss of strength or muscle function 
and no muscle herniation.  On examination, there was left hip 
adduction to 40 degrees and abduction to 80 degrees.  Left 
hip flexion was to 30 degrees and extension was to 25 
degrees.  By comparison, the right hip showed adduction to 50 
degrees, abduction to 100 degrees, flexion to 20 degrees, and 
extension to 40 degrees.  Knee motion revealed flexion to 90 
degrees on the left and 80 degrees on the right.  The veteran 
complained of stiffness at the back of the left leg.  There 
was a scar on the medial part of the left thigh measuring 
about one and one-half inch long and one and one-half inch 
wide in a half-moon shape.  In addition, there was a surgical 
scar above it.  The diagnosis included shrapnel wound on the 
left thigh medially with healed surgical scar and entrance 
bullet wound.  

In August 1998, the veteran testified at a personal hearing.  
He had left leg fatigue, though he did not know what caused 
it.  The leg had fairly good movement.  

In November 1998, the veteran underwent another VA orthopedic 
examination.  The examiner indicated that he had reviewed the 
veteran's medical records.  The records indicated that the 
veteran incurred a superficial wound with no bone or nerve 
involvement.  In addition, there apparently was no 
significant soft tissue damage.  The veteran stated that, 
since receiving and being treated for the gunshot wound, he 
had done quite well and had no real functional limitations.  
He complained of a burning sensation in the lateral thigh and 
around the hip joint that occurred every six weeks and lasted 
for two days.  These episodes were characterized as annoying 
and caused no functional limitations.  He had no complaints 
of muscle pain or activity limited by fatigue or an inability 
to move any part of his joint.  Examination revealed a scar 
measuring five centimeters over the medial proximal thigh.  
The scar was well healed without any evidence of tenderness.  
The examiner commented that there was mild atrophy of the 
entire left lower extremity, which he attributed to the 
cerebrovascular accident that occurred several years before.  
There was no evidence of adhesions, tendon damage, femur 
deformity, muscle herniation, or loss of muscle function or 
strength.  Left hip motion testing revealed flexion to 90 
degrees and abduction to 40 degrees.  Left knee motion was 
from 0 to 125 degrees.  The diagnosis was status post gunshot 
wound of the left lower extremity without any significant 
residua.  The examiner commented that he did not think that 
the minimal, intermittent burning sensation was attributable 
to the gunshot wound.            
 
Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The residuals of a gunshot wound to the left thigh are 
currently evaluated as 10 percent disabling under Diagnostic 
Code (Code) 5315, disability to Muscle Group XV.  38 C.F.R. § 
4.73.  The Board notes that, effective July 3, 1997, VA 
amended the regulations affecting the evaluation of muscle 
injuries.  See 62 Fed. Reg. 30,235-30,240 (1997) (codified at 
38 C.F.R. pt. 4).  Generally, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, because a review of the amendments reveals only 
nonsubstantive changes, neither version is more favorable to 
the veteran.     

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (1997); 38 C.F.R. § 4.50 (1998).    

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d) (1997); 38 C.F.R. § 4.56 (1998).  

A moderate muscle disability would result from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be service 
department records or other evidence of in-service treatment 
for the wound, reflecting consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, a moderate muscle disability would 
reveal small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. Id.   

Moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment. Id.  

Code 5315 indicated that Muscle Group XV, the mesial thigh 
group, functions in the adduction and flexion of the hip, as 
well as flexion of the knee.  A 10 percent rating is assigned 
for moderate disability.  A 20 percent rating is warranted 
for moderately severe disability.  

The VA examination reports of record are negative for 
evidence of tissue loss, muscle herniation, loss of muscle 
function, loss of muscle strength, or damage to the bones, 
tendons, or nerves.  In fact, the veteran offers no 
significant complaints of symptoms or functional impairment 
resulting from the gunshot wound to the left thigh.  During 
the January 1999 VA examination, he related that he 
experienced a burning sensation, but indicated that it caused 
no functional impairment.  The VA examiner opined that the 
sensation was not in fact a residual of the gunshot wound.  
Considering this evidence, the Board cannot conclude that the 
disability picture more nearly approximates the criteria 
required for a 20 percent rating under Code 5315.  38 C.F.R. 
§ 4.7.  Accordingly, the Board finds that the preponderance 
of the evidence is against entitlement to a disability rating 
greater than 10 percent for residuals of a gunshot wound to 
the left thigh.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.50, 4.56, 4.73, Code 5315 (1998); 
38 C.F.R. §§ 4.56, 4.73, Code 5315 (1997).  


ORDER

Service connection for residuals of a cold injury to the 
right and left hand is denied.  

Entitlement to a disability rating greater than 10 percent 
for residuals of a gunshot wound to the left thigh is denied.  


REMAND

During the August 1998 RO hearing, the issue of entitlement 
to service connection for arthritis of the left hip, 
secondary to a gun shot wound of the left thigh was raised 
for the first time.  On April 14, 1999, the RO issues a 
supplemental statement of the case containing reference to 
that issue and a cover letter advising the veteran that he 
must file a timely substantive appeal to the supplemental 
statement of the case.  On April 27, 1999, the RO sent the 
veteran a copy of a April 13, 1999, rating action which 
denied service connection for arthritis of the left hip.  The 
veteran was informed in the cover letter that an attachment 
(VA Form 4107) would provided him with information regarding 
the appellate process.  A substantive appeal was received on 
June 28, 1999.  It appears that the RO "put the cart before 
the horse" in providing the veteran with an supplemental 
statement of the case before a rating action could be 
accomplished.  Therefore, the undersigned construes the June 
1999 VA Form 9 as a notice of disagreement with respect to 
the issue of service connection for arthritis of the left 
hip.  See Archbold v. Brown, 9 Vet.App at 124 (1996) 
(substantive appeal can constitute NOD where no prior NOD has 
been filed as to an issue).  Because the veteran has not 
filed a substantive appeal with respect to this issue, it is 
procedurally deficient. 

Under the circumstances, the case is remanded for the 
following:

The RO is to furnish the veteran with a 
statement of the case addressing the 
issue of service connection for left hip 
arthritis.  They are to provide him 
information regarding the filing of a 
substantive appeal.

The RO should afford the veteran the appropriate period of 
time within which to respond thereto, at their option, as 
provided by governing regulation.  If the veteran perfects 
his appeal on this issue, the case should be returned to the 
Board
. 

		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

